In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21-2291
RICHARD WHITE,
                                                Plaintiff-Appellant,
                                v.

BLAKE WOODS and
ALFONSO DAVID,
                                             Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
                    Southern District of Illinois.
       No. 3:18-cv-00165-SPM — Stephen P. McGlynn, Judge.
                    ____________________

  ARGUED MARCH 29, 2022 — DECIDED SEPTEMBER 19, 2022
               ____________________

   Before FLAUM, ST. EVE, and JACKSON-AKIWUMI, Circuit
Judges.
   JACKSON-AKIWUMI, Circuit Judge. Richard White injured
his left knee while incarcerated and playing basketball at
Shawnee Correctional Center in Illinois in June 2015. From the
date of his injury through November 2017, White complained
about knee pain to various prison nurses and doctors, includ-
ing Nurse Practitioner Blake Woods and Doctor Alfonso
2                                                   No. 21-2291

David. Nurse Woods and Dr. David met White’s complaints
with “conservative” treatment, and White did not receive a
magnetic resonance imaging (“MRI”) for his knee until De-
cember 2017. The MRI revealed that White had a serious knee
injury that required surgery.
    White brought suit under 42 U.S.C. § 1983 against Nurse
Woods, Dr. David, and the prison’s healthcare provider, Wex-
ford Health Sources, Inc., alleging that the defendants were
deliberately indiﬀerent to his serious medical needs in viola-
tion of the Eighth Amendment. The district court dismissed
White’s claims at various stages of the litigation. On appeal,
White challenges three of the court’s decisions. First, White
argues that the district court improperly dismissed Wexford
from the suit at screening by reading White’s complaint to
contain only a theory of liability under Monell v. Department of
Social Services, 436 U.S. 658 (1978), against Wexford, instead of
reading the complaint to also allege a negligence claim
against the company. Second, White argues that the district
court abused its discretion by denying White leave to amend
the complaint to add negligence claims against the defend-
ants. Finally, White argues that the district court improperly
granted Nurse Woods and Dr. David summary judgment on
his deliberate indiﬀerence claims.
    Because the evidence viewed in the light most favorable to
White shows a factual dispute over whether Nurse Woods
and Dr. David were deliberately indiﬀerent to White’s knee
condition, we vacate the district court’s dismissal of those
claims. We aﬃrm in all other respects.
No. 21-2291                                                     3

                        I. Background
       A. White’s Knee Injury and Treatment
    We recount the facts in the light most favorable to White,
the nonmoving party. Stewardson v. Biggs, __F.4th ___, 2022
WL 3131817, at *1 (7th Cir. Aug. 5, 2022). On June 26, 2015,
White was playing basketball at Shawnee Correctional Center
when someone landed on his left knee, injuring it. Between
June 2015 and November 2017, medical staﬀ saw White for
left knee pain at the prison’s medical unit at least ﬁfteen times.
Below, we summarize some of those encounters.
   On the day of his injury, White was escorted to the medical
unit in a wheelchair. But Nurse Woods did not examine White
because he did not have an appointment. Instead, Nurse
Woods told a non-party nurse to give White crutches. Four
days later, Nurse Woods saw White and assessed White’s
knee pain, scheduled a follow-up appointment for July 10,
and ordered crutches for White. Nurse Woods’s treatment
notes do not indicate whether Nurse Woods performed a
complete physical examination on White.
    On July 3, White’s left knee “popped.” White saw a non-
party nurse who told Nurse Woods that White was unable to
extend or bend his leg but had no swelling or obvious deform-
ity. Nurse Woods prescribed a steroid, an anti-inﬂammatory,
and a leg wrap. For the ﬁrst time, he also ordered an X-ray of
White’s knee, which showed that White had osteoarthritis
and knee joint eﬀusion (a collection of ﬂuid in the knee), but
no fractures or dislocations.
   During the follow up appointment on July 10, Nurse
Woods noted that White’s left knee was “still swollen” and
that White was not using his crutches. Nurse Woods
4                                                     No. 21-2291

prescribed anti-inﬂammatory medicine for a month and told
White to follow up as needed. Nurse Woods’s notes do not
indicate whether Nurse Woods conducted a complete physi-
cal examination on White during this visit. There is also no
indication that Nurse Woods did anything to rule out an an-
terior cruciate ligament (“ACL”) tear or a meniscus tear. Ac-
cording to Nurse Woods, “the only objective way to diagnose
[those injuries]” would have been through an MRI, but he be-
lieved that it “wasn’t time to do one yet.”
    On July 17, White saw a non-party nurse and complained
of a limp and an inability to straighten his left leg. Via the non-
party nurse, Nurse Woods advised White to continue the pre-
scribed anti-inﬂammatory medicine.
    On August 10, White saw a non-party nurse and com-
plained of left knee pain, and he received crutches. On August
11, White saw Nurse Woods and complained of left knee pain.
According to Nurse Woods’s treatment notes, White’s knee
had moderate swelling and mild warmth. Nurse Woods per-
formed a “drawer test” to assess White’s ACL and the test was
negative. On this day, nearly seven weeks after White was
wheeled into the medical unit for his knee injury, Nurse
Woods ﬁnally referred White to Dr. David to assess White’s
left knee pain because he “knew that [White] would probably
need something more … likely a specialty referral or an MRI.”
   On August 13, one day shy of seven weeks after White’s
knee injury, Dr. David saw White for the ﬁrst time. White
complained of left knee pain and that his knee kept “popping
out” of place. According to Dr. David’s treatment notes,
White had a tender knee and was unable to fully extend it, but
White also had not complied with directions to use crutches.
Dr. David diagnosed White with a left knee ligament strain.
No. 21-2291                                                               5

He ordered White to use crutches for three weeks and take
anti-inﬂammatory medicine. He also ordered a second X-ray
of White’s knee. The X-ray revealed excess ﬂuid around the
knee but no fracture.
   On September 8, about ten weeks after White’s injury and
four weeks after he ﬁrst saw Dr. David, two relevant events
occurred. First, White saw Dr. David at a follow up appoint-
ment. White complained that he still had knee pain and his
knee still frequently popped out or gave out. Dr. David noted
that White had a limp and was unable to fully extend his leg,
but a “Lachman test” to diagnose an ACL injury was negative.
Second, Dr. David asked Wexford’s collegial review board 1 to
approve an MRI 2 referral for White. Dr. David thought that
White had a ligament tear or strain, which an MRI could di-
agnose. Dr. David further noted that conservative treatments
had failed. Wexford rejected the request and recommended
that White receive physical therapy instead.
    On September 18, White saw a physical therapist who per-
formed a full physical examination and diagnosed White with
a possible internal derangement of the knee due to a sports
injury. The therapist observed that White had no swelling,
redness, or warmth. The therapist believed White’s knee had
good rehab potential and recommended that White receive
skilled physical therapy.


1Wexford’s collegial review board is a board of doctors who review and
approve medical requests. See Dean v. Wexford Health Sources, Inc., 18 F.4th
214, 222–23 (7th Cir. 2021) (noting that Wexford’s collegial review policy
“requires Wexford’s corporate office to preapprove offsite care”).
2MRIs capture soft tissue imaging, while X-rays do not show soft tissue
or inflammation well.
6                                                 No. 21-2291

    For the next two months, White participated in physical
therapy. In the meantime, he continued to complain of knee
pain, but Dr. David recommended that he continue physical
therapy before scheduling another appointment. On Novem-
ber 30, after White completed physical therapy, he saw Dr.
David again. Dr. David noted that White’s knee was unre-
markable with no motion limitation and good strength. He
also noted that White was walking normally and able to do
squats.
    On January 28, 2016, however, White’s knee “snapped out
of place” again. He saw a non-party nurse and complained
that his knee pain was an eight on a ten-point scale. The non-
party nurse referred White to be seen by a doctor. The next
day, Nurse Woods saw White and noted an “unresolved ACL
issue.”
   On March 14, Dr. David diagnosed White with an ACL
sprain. Dr. David prescribed pain medication and instructed
White to continue exercises.
    Between July and November 2017, White visited the med-
ical unit at least four more times complaining of left knee is-
sues. For example, in August, White’s knee “snapped out of
place” and he was taken in a wheelchair to the medical unit.
He saw a non-party nurse, and Dr. David ordered an X-ray.
The X-ray showed that white’s knee had arthritis, excess ﬂuid
around the knee, and no fractures. Dr. David performed a
Lachman test, which was negative. Dr. David found no swell-
ing, tenderness, or limitation. And on November 4, White was
rolled in a wheelchair to the medical unit and saw a non-party
nurse. White was unable to straighten his leg. Dr. David or-
dered an anti-inﬂammatory and another X-ray.
No. 21-2291                                                  7

   On November 16, Dr. David saw White again. White was
unable to fully extend his leg. Dr. David submitted a second
request for an MRI to Wexford’s collegial review board. The
board approved the request. White received the MRI two and
a half years after his injury and one year, eleven months after
Nurse Woods’s note ﬁrst mentioned that White suﬀered from
an “unresolved ACL issue.”
   The MRI revealed that White had a meniscus tear and an
ACL tear. Following this diagnosis, White received surgery
on his left knee. White continued to have knee issues after his
surgery.
      B. District Court Proceedings
   1. Pro Se Complaint, Screening Disposition, and Litiga-
       tion Deadlines
    In February 2018, White ﬁled a pro se complaint against
Nurse Woods, Dr. David, and Wexford. When screening
White’s complaint pursuant to 28 U.S.C. § 1915(e)(2), the dis-
trict court organized White’s allegations into three counts:
Count 1 – claims against Dr. David, Nurse Woods, and un-
named nurses for deliberate indiﬀerence to his knee injury in
violation of the Eighth Amendment; Count 2 – a Monell claim
against Wexford for failing to establish policies and proce-
dures at the prison to ensure prompt medical service; and
Count 3 – a claim that defendants violated the Due Process
Clause by improperly handling White’s medical grievances.
The court dismissed Count 2 against Wexford, without preju-
dice, explaining that White failed to allege any policy or cus-
tom attributable to Wexford. The district court also dismissed
Count 3, which is not at issue on appeal.
8                                                            No. 21-2291

    2. Post-Counsel: Summary Judgment Motions. Addi-
       tional Discovery, and Motion to Amend Complaint
   Two years into litigation, White obtained counsel on
March 3, 2020. 3 When counsel entered an appearance, the dis-
covery deadline was approaching in one month, and White’s
deadline to amend his complaint had passed in December
2018.
    After discovery closed, defendants moved for summary
judgment. In response, White moved to reopen discovery. At
a hearing on White’s motion, his counsel stated that he might
want to amend the complaint to revive the Monell claim
against Wexford and add a medical malpractice claim against
Dr. David, Nurse Woods, and Wexford. The court said that it
was not inclined to allow an amended complaint at that stage
of the proceedings, but it nonetheless denied defendants’ mo-
tion for summary judgment without prejudice and reopened
discovery.
    With discovery reopened, White deposed Dr. David and
Nurse Woods and served an expert report from orthopedic
surgeon Dr. Vincent P. Cannestra. In the expert report, Dr.
Cannestra opined that White’s ACL injury is the type of injury
that, if not treated surgically within two to six weeks of injury,
would cause major problems later in life, necessitating future
treatment including pain medication, physical therapy, and
knee replacement. He opined that “[w]ithout a doubt, the


3 White had previously requested appointment of counsel four times, but
the district court denied White’s requests. White retained counsel after his
release from prison. In counsel’s motion for pro hac vice admission, he
stated that he was “familiar with the law, facts, and procedures relating to
the subject matter of this litigation.”
No. 21-2291                                                   9

medical records showed that an [ACL] injury was suspected
as early as September 18, 2015” by the physical therapist who
performed a complete physical exam on White.
    Dr. Cannestra opined that Dr. David and Nurse Woods
failed to complete adequate physical examinations on White
and that failure “clearly led” to White’s “delay[ed]” diagnosis
and treatment for almost two and a half years. For example, it
is Dr. Cannestra’s opinion that Dr. David did not perform any
physical exam on White on September 25, 2015 (nearly 13
weeks after White’s injury) “given the grossly abnormal ﬁnd-
ings of the physical therapist four days earlier.” He also
pointed to a “stark contrast” between Dr. David’s exam of
normal gait in October 2017 and a non-party nurse’s exam
showing White’s continued inability to straighten his leg fully
in November 2017.
    Dr. Cannestra opined that “[t]he majority of Mr. White’s
problems with the left knee were soft tissue in origin, partic-
ularly the bucket-handle tear of the medial meniscus and the
anterior cruciate ligament tear, ﬁndings not seen on an X-
ray.” According to Dr. Cannestra, “Dr. David failed in his role
as a physician by not pursuing an MRI scan of Mr. White’s left
knee at the time of his initial evaluation,” given the infor-
mation available to him at the time of the evaluation. He fur-
ther opined that “Dr. David knew or should have known that
the appropriate imaging study for Mr. White’s continued
complaints regarding his left knee after the ﬁrst set of radio-
graphs would have been an MRI scan and not a second, third,
and fourth set of x-rays of the left knee.” He explained that
the utility of a fourth set of X-rays was especially unclear be-
cause there were “no essential changes” in the previous three
sets of X-rays. He also opined that defendants’ “failures to
10                                                   No. 21-2291

order an MRI scan for [White’s] acute injuries of the left knee
and their excessive non-operative treatment of Mr. White’s
surgical injuries despite his chronic complaints of the left
knee, have a direct causal connection to Mr. White’s poor
prognosis in the future regarding his left knee.”
   Dr. Cannestra highlighted that White’s medical record
ﬁrst mentions “left knee ACL” issues in January 2016 alt-
hough White complained of knee pain and discomfort, in-
cluding stabbing and throbbing, from the date of his injury.
Dr. Cannestra also highlighted that in 2017 a non-party nurse
documented that White’s knee problems started in 2015 “and
since 2015 Mr. White had no improvement or relief in his
knee.”
   Dr. Cannestra opined that White’s “left knee has been ir-
reversibly and permanently damaged” “[a]s a result of not
having [his left knee] injuries surgically addressed for two
years and nine months.” He also opined that White’s “left
knee arthritis will progress farther than if he had [his] injuries
identiﬁed and treated in the summer of 2015.”
   Six months after counsel joined the matter, White re-
quested leave to ﬁle an amended complaint to assert state law
medical malpractice claims against Dr. David, Nurse Woods,
and Wexford, and to reassert a Monell claim against Wexford.
Meanwhile, discovery again closed, and Dr. David and Nurse
Woods renewed their motion for summary judgment.
   The court denied White’s leave-to-amend request, ﬁnding
that the request was the result of undue delay without good
cause and that allowing leave would prejudice defendants.
    Subsequently, the district court granted defendants’ mo-
tion for summary judgment. According to the court, “[t]he
No. 21-2291                                                 11

crux of White’s complaint is that he wanted an MRI and or-
thopedic consult much sooner than he received them.” The
court highlighted that White was seen at least ﬁfteen times for
his knee pain, was treated, showed improvement, and had a
lengthy gap between treatment of March 2016 to July 2017.
The court reasoned that “[t]he fact that White was provided
with a conservative treatment plan does not make Woods or
David deliberately indiﬀerent, and White [] provided no evi-
dence that shows the treatment was not the product of the
professional judgment or was ‘blatantly inappropriate.’” The
district court did not address White’s expert report from Dr.
Cannestra.
   White appeals.
                       II. Discussion
    White argues that the district court erred in three ways.
First, he argues that the district court erred at screening be-
cause it should have concluded that his complaint stated a
state law negligence claim against Wexford. Second, White ar-
gues that the district court abused its discretion by denying
White leave to amend his complaint. Lastly, he argues that the
district court erred by granting summary judgment to Dr. Da-
vid and Nurse Woods. We address each argument in turn.
      A. The District Court Did Not Err By Failing To Read
         White’s Complaint to Include a Negligence Claim
         Against Wexford
   At screening, the district court dismissed Wexford from
the suit after ﬁnding that White failed to allege a plausible
Monell claim against Wexford. White argues that the court
should have interpreted his complaint to include a state law
negligence claim against Wexford and allowed that claim to
12                                                  No. 21-2291

proceed. Defendants argue that White forfeited this argu-
ment. Alternatively, defendants argue that White failed to as-
sert a plausible negligence claim because his allegations were
conclusory. We conclude that White waived his argument that
the district court failed to construe his complaint to include a
negligence claim.
    In White’s motion for leave to ﬁle an amended complaint,
he stated that he wanted to amend his complaint to “assert” a
state law negligence claim (medical malpractice) as a “new le-
gal theory.” See Mot. Am. Compl. ¶ 15 (“The only new legal
theory added in the proposed amended complaint is a state
law medical malpractice claim.”); id. ¶ 11 (“The proposed
amended complaint seeks to assert state law medical mal-
practice claims against Woods, Dr. David, and their em-
ployer, Wexford Health Sources. … In addition, the proposed
amended complaint repleads the deliberate indiﬀerence con-
stitutional claim against Wexford that the district judge dis-
missed without prejudice in his merits review.”) (emphasis
added). White’s request to assert a negligence claim as a new
legal theory is an aﬃrmative admission that the original com-
plaint did not state a negligence claim against Wexford, and
therefore, the claim was not before the district court when it
dismissed Wexford was from the suit. See Economy Folding Box
Corp. v. Anchor Frozen Foods Corp., 515 F.3d 718, 720 (7th Cir.
2008) (citation omitted) (“[T]o reverse the district court on
grounds not presented to it would undermine [its] essential
function.”). Cf. United States v. Ritz, 721 F.3d 825, 827–28 (7th
Cir. 2013) (declining to consider appellant’s legal theory pre-
sented for the ﬁrst time on appeal where he attempted to
“change his theory after losing below”). Accordingly, it was
not improper for the district court not to consider the claim.
No. 21-2291                                                   13

       B. The District Court Did Not Abuse Its Discretion
          By Rejecting White’s Request To Amend His
          Complaint
    White next challenges the district court’s denial of his re-
quest for leave to amend. Reviewing the district court’s denial
for abuse of discretion, see L. Oﬀs. of David Freydin, P.C. v.
Chamara, 24 F.4th 1122, 1133 (7th Cir. 2022) (citation omitted),
we conclude that the court operated within its discretion by
providing reasonable explanations for rejecting White’s re-
quest.
    “The general rule is to freely permit plaintiﬀs to amend
their complaint[s] once as a matter of course.” Id. (citations
omitted). “This general rule has its limits,” and “[d]istrict
courts ‘may deny leave to amend … where there is a good rea-
son to do so, such as futility, undue delay, prejudice, or bad
faith.’” Id. (citations omitted). But district courts must oﬀer a
reasonable explanation for denying an amendment and not
simply provide an “outright refusal.” Id. (citation omitted); see
also Gonzalez-Koeneke v. West, 791 F.3d 801, 808 (7th Cir. 2015)
(citation omitted) (“We will not reverse a district court’s deci-
sion, however, when the court provides a reasonable explana-
tion for why it denied the proposed amendment.”).
    Undue delay and prejudice, together, may be suﬃcient
reasons for denying an amendment. See Liebhart v. SPX Corp.,
917 F.3d 952, 965 (7th Cir. 2019) (citation omitted) (“Delay by
itself is normally an insuﬃcient reason to deny a motion for
leave to amend. Delay must be coupled with some other rea-
son. Typically, that reason … is prejudice to the non-moving
party.”); see also id. (upholding district court decision denying
leave to amend when plaintiﬀs failed to suﬃciently explain
why they sought leave more than four months after they
14                                                 No. 21-2291

learned of additional facts to support their claims, the parties
had briefed summary judgment motions, and trial was ap-
proaching within three months).
    Here, the district court oﬀered reasonable explanations for
denying White’s request for leave to amend: undue delay and
prejudice. The court explained that White was granted an op-
portunity to amend and failed to do so; White’s request came
two years after the deadline to amend; White’s counsel re-
quested leave to amend three months after informally telling
the court that he planned to do so; and, White never gave any
reason for the delayed request. The court also explained that
defendants would be prejudiced because the amendment
would require extensive additional discovery and defendants
had already been deposed and ﬁled two motions for sum-
mary judgment. These reasons, taken together, are suﬃcient
to show that the district court operated within its discretion
in denying White leave to amend under the circumstances
here.
       C. The District Court Erred By Granting Summary
          Judgment To Nurse Woods And Dr. David On
          White’s Deliberate Indiﬀerence Claims
    The district court granted summary judgment to Nurse
Woods and Dr. David on White’s deliberate indiﬀerence
claims. The court reasoned that the “crux of White’s com-
plaint is that he wanted an MRI and orthopedic consult much
sooner than he received them” and White provided no evi-
dence that the conservative treatment he received from Nurse
Woods and Dr. David was not the product of their profes-
sional judgment or was “blatantly inappropriate.”
No. 21-2291                                                    15

    We review de novo a district court’s grant of summary
judgment. Pontinen v. United States Steel Corp., 26 F.4th 401,
405 (7th Cir. 2022) (citation omitted). We have reminded
judges that “no matter how tempting it might be on summary
judgment to be distracted by the sparkle of seemingly com-
pelling facts, our assigned task is to take the facts in the light
most favorable to the non-moving party.” Stewart v. Wexford
Health Sources, Inc., 14 F.4th 757, 760 (7th Cir. 2021) (citation
omitted). “On summary judgment we do not weigh conﬂict-
ing evidence, resolve swearing contests, determine credibil-
ity, or ponder which party’s version of the facts is most likely
to be true.” Id. Instead, we have “one task and one task only:
to decide, based on the evidence of record, whether there is
any material dispute of fact that requires a trial.” Id.
    The Eighth Amendment prohibits “cruel and unusual
punishment” and imposes a duty on prison oﬃcials to take
reasonable measures to ensure that inmates receive adequate
medical care. U.S. Const. amend. VIII; Farmer v. Brennan, 511
U.S. 825, 832 (1994) (citations omitted). A prison oﬃcial’s “de-
liberate indiﬀerence” to a prisoner’s “serious medical needs”
violates the Eighth Amendment. Farmer, 511 U.S. at 835 (cita-
tion omitted). “To determine if the Eighth Amendment has
been violated in the prison medical context, we perform a
two-step analysis.” Petties v. Carter, 836 F.3d 722, 727–28 (7th
Cir. 2016) (en banc) (citations omitted). First, we examine
“whether a plaintiﬀ suﬀered from an objectively serious med-
ical condition.” Id. at 728 (citations omitted). Then, we exam-
ine the prison oﬃcial’s “subjective state of mind” to deter-
mine whether the oﬃcial acted with deliberate indiﬀerence to
the prisoner’s medical needs. Id. (citation omitted). Defend-
ants do not contest that White suﬀered an objectively serious
medical condition with his knee problems. So, we need only
16                                                   No. 21-2291

determine whether a rational jury could conclude that Nurse
Woods and Dr. David acted with deliberate indiﬀerence to
those problems.
    To establish that a prison oﬃcial acted with deliberate in-
diﬀerence, “a plaintiﬀ must provide evidence that an oﬃcial
actually knew of and disregarded a substantial risk of harm.”
Petties, 836 F.3d at 728 (citation omitted). “[M]ere negligence
is not enough,” and “[e]ven objective recklessness—failing to
act in the face of an unjustiﬁably high risk that is so obvious
that it should be known—is insuﬃcient to make out a claim.”
Id. (citations omitted). “In the case of a claim of deliberate in-
diﬀerence against a medical professional, a prisoner must
demonstrate that the medical professional’s response was ‘so
inadequate that it demonstrated an absence of professional
judgment.’” Stewart, 14 F.4th at 763 (citation omitted).
    We have said that if a plaintiﬀ “has put forth suﬃcient ev-
idence to permit a reasonable jury to conclude that [the prison
physician’s] ‘inaction substantially and unreasonably delayed
necessary treatment,’ then he has done enough to withstand
summary judgment.” Conley v. Birch, 796 F.3d 742, 747 (7th
Cir. 2015) (citation omitted). “Several circumstances can per-
mit a jury to reasonably infer deliberate indiﬀerence, such as
denial of medical treatment altogether, delay of medical care,
continued ineﬀective treatment, a substantial departure from
accepted professional judgment, practice, or standards, ignor-
ing an obvious risk, and refusing care because of cost.” Brown
v. Osmundson, 38 F.4th 545, 550 (7th Cir. 2022) (citing Petties,
836 F.3d at 729; Dobbey v. Mitchell-Lawshea, 806 F.3d 938, 940
(7th Cir. 2015); Conley, 796 F.3d at 747; Estate of Cole by Pardue
v. Fromm, 94 F.3d 254, 261–62 (7th Cir. 1996); Norﬂeet v.
No. 21-2291                                                                17

Webster, 439 F.3d 392, 396 (7th Cir. 2006), Ralston v. McGovern,
167 F.3d 1160, 1162 (7th Cir. 1999)).
    Here, the record viewed in the light most favorable to
White—particularly regarding the critical six-week period
during which White’s unrebutted expert explained that an
ACL injury must be addressed 4—shows that White put forth
suﬃcient evidence to create a genuine dispute over whether
Nurse Woods and Dr. David were deliberately indiﬀerent to
White’s knee injury by persisting “in a course of treatment
known to be ineﬀective,” departing substantially from “ac-
cepted professional judgment, practice, or standards,” and
delaying medical care. Petties, 836 F.3d at 729–30 (citations
omitted). A jury could focus, as the district court did, on the
fact that White was seen at least ﬁfteen times for his knee pain,
was prescribed diﬀerent medications, received several X-rays,
had physical therapy, and had no treatment or recorded com-
plaints between March 2016 and July 2017. But a jury could
also reasonably conclude that Nurse Woods and Dr. David’s
continued conservative treatment was ineﬀective and delayed
White from receiving adequate medical care to address his
knee injury within the window that would save White a


4 We have appreciated when plaintiffs provide expert evidence in support

of their Eighth Amendment deliberate indifference claims. Although such
evidence “is not always essential for an Eighth Amendment deliberate in-
difference claim based on medical treatment (or lack thereof), most such
claims require us to take a peek at the physician's judgment, to ensure that
he was actually exercising medical judgment and was not otherwise de-
liberately indifferent.” Wilson v. Wexford Health Sources, Inc., 932 F.3d 513,
520 (7th Cir. 2019). Accordingly, we are concerned that the district court
never explicitly considered White’s unrebutted expert report as it pro-
vides critical information that places Nurse Woods and Dr. David’s con-
duct in context.
18                                                        No. 21-2291

lifetime of recurring knee problems. Accordingly, a factual
dispute precludes summary judgment on White’s deliberate
indiﬀerence claims against Nurse Woods and Dr. David. We
address each medical professional separately.
    With Nurse Woods, a jury could ﬁnd that his decisions not
to perform a complete examination on White and not to refer
White to Dr. David, for an MRI or anything else, for nearly
seven weeks were deliberately indiﬀerent. White presented
evidence that Nurse Woods failed to perform a complete
physical examination 5 on White’s injury when he was
wheeled to the medical unit because White did not have an
appointment, or at any time within six weeks of his knee in-
jury, which Dr. Cannestra explained is the critical timeline to
diagnose and treat an ACL tear. A jury could ﬁnd, based on
Dr. Cannestra’s report, that had Nurse Woods performed a
complete physical examination on White at the time of his in-
jury or within the six weeks of his injury, Nurse Woods would
have discovered White’s tears sooner. After all, the physical
therapist who did physically examine White twelve weeks af-
ter White’s injury was able to discover White’s knee condi-
tion.
   Additionally, White presented unrebutted expert evi-
dence that most of his left knee problems were soft tissue in
origin, which an X-ray would not capture. In his deposition,
Nurse Woods stated that the only objective way to diagnose
an ACL tear or meniscus tear would have been through an


5 Dr. Cannestra opined that Nurse Woods and Dr. David performed lim-
ited physical examinations on White during the relevant period because
there was “no documentation of ligament testing, painful motion, or ten-
der areas in the knee.”
No. 21-2291                                                      19

MRI, but “it wasn’t time to do one yet” because it was not part
of his plan. Indeed, he acknowledged that he did nothing in
the relevant period to rule out an ACL tear at all. A jury could
ﬁnd that Nurse Woods’s decision to stick to an unspeciﬁed
plan was not the result of medical judgment. Cf. Petties, 836
F.3d at 729–30 (citation omitted) (“Another situation that
might establish a departure from minimally competent med-
ical judgment is where a prison oﬃcial persists in a course of
treatment known to be ineﬀective.”). Further, a jury could
ﬁnd that given Nurse Woods’s admission that he knew that
White had a torn ACL no later than by January 29, 2016 (one
year and eleven months before White received an MRI),
Nurse Woods’s failure to refer White for an MRI by then was
a substantial departure from accepted professional judgment.
“While nurses may generally defer to instructions given by
physicians, they have an independent duty to ensure that in-
mates receive constitutionally adequate care.” Perez v. Feno-
glio, 792 F.3d 768, 779 (7th Cir. 2015) (citation omitted); see also
Reck v. Wexford Health Sources, Inc., 27 F.4th 473, 485–86 (7th
Cir. 2022) (citations omitted) (“Under some circumstances
when a nurse is aware of an inmate’s pain and the ineﬀective-
ness of the medications, a delay in advising the attending phy-
sician or in initiating treatment may support a claim of delib-
erate indiﬀerence.”). All of this evidence, taken together, is
enough to create a triable issue of whether Nurse Woods was
deliberately indiﬀerent to White’s knee injury.
    For Dr. David, a jury could conclude that he unreasonably
delayed necessary treatment for White’s knee injury by con-
tinuing a conservative care regimen. As mentioned, according
to White’s unrebutted expert report, it is necessary to diag-
nose and treat an ACL tear within two to six weeks of injury.
Dr. David did not see White until seven weeks after his injury.
20                                                    No. 21-2291

But even if one begins the clock after Dr. David ﬁrst saw
White, a reasonable factﬁnder could still conclude that he
failed to perform a complete examination on White within the
critical period. A jury could conclude that absent this failure,
Dr. David could have properly diagnosed and treated White’s
knee condition sooner. A jury could also agree with Dr.
Cannestra’s explanation that Dr. David should have re-
quested an MRI upon his initial evaluation, instead of opting
to order a second X-ray. Further, as early as September 2015,
when Dr. David ﬁrst requested approval for an MRI, he be-
lieved that White had a ligament tear or strain and that con-
servative treatment had not improved White’s condition. A
jury could conclude that Dr. David’s failure to request an-
other MRI for over two years and his decision to continue to
treat White’s knee condition conservatively was not the prod-
uct of medical judgment. See Conley, 796 F.3d at 748–49 (leav-
ing to the jury the question of whether a prison physician
acted with deliberate indiﬀerence where the physician
strongly suspected that the plaintiﬀ’s hand was fractured but
failed to promptly evaluate the plaintiﬀ’s condition by order-
ing an x-ray or performing an in-person exam and failed to
provide appropriate precautionary treatment).
    Given the material disputes of facts in this case, a jury
should be able to determine which “party’s version of the
facts is most likely to be true.” See Stewart, 14 F.4th at 760 (ci-
tation omitted). Is it Dr. David and Nurse Woods’s version
that conservative treatment for White’s knee injury was suﬃ-
cient? Or, is it White’s version that defendants’ conservative
treatment (instead of ordering an MRI where defendants sus-
pected an ACL tear and White’s knee frequently “popped”
out of place) rose to the level of deliberate indiﬀerence? See
Conley, 796 F.3d at 749.
No. 21-2291                                              21

                      III. Conclusion
    For the reasons above, we VACATE and REMAND the dis-
trict court’s dismissal of White’s deliberate indiﬀerence
claims against Nurse Woods and Dr. David for the matter to
proceed to trial on those claims, and we AFFIRM in all other
respects.
22                                                    No. 21-2291

    ST. EVE, Circuit Judge, dissenting in part. I join the majority
in almost all respects, but I write separately to explain why I
would have aﬃrmed summary judgment as to Nurse Woods.
Even when viewing the facts in the light most favorable to the
nonmoving party, Nurse Woods was not deliberately indif-
ferent to White’s serious medical injury.
    To show deliberate indiﬀerence, a plaintiﬀ “must provide
evidence that an oﬃcial actually knew of and disregarded a
substantial risk of harm.” Dean v. Wexford Health Sources, Inc.,
18 F.4th 214, 241 (7th Cir. 2021) (quoting Petties v. Carter, 836
F.3d 722, 728 (7th Cir. 2016) (en banc)). If “the defendant’s
treatment decision departed so radically from accepted pro-
fessional judgment, practice, or standards,” then “a jury may
reasonably infer that the decision was not based on profes-
sional judgment.” Walker v. Wexford Health Sources, Inc., 940
F.3d 954, 964 (7th Cir. 2019) (quoting Whiting v. Wexford Health
Sources, Inc., 839 F.3d 658, 663 (7th Cir. 2016)). “But where the
evidence shows that a decision was based on medical judg-
ment, a jury may not ﬁnd deliberate indiﬀerence, even if other
professionals would have handled the situation diﬀerently.”
Dean, 18 F.4th at 241. In other words, medical malpractice
“does not become a constitutional violation merely because
the victim is a prisoner.” Estelle v. Gamble, 429 U.S. 97, 106
(1976); see also McGee v. Adams, 721 F.3d 474, 481 (7th Cir.
2013).
     We have repeatedly emphasized that “an inmate is not en-
titled to demand speciﬁc care.” Walker, 940 F.3d at 965 (quot-
ing Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011)). Courts
will not second-guess medical treatment decisions “unless
there is evidence that ‘no minimally competent professional
would have so responded under those circumstances.’”
No. 21-2291                                                   23

Walker, 940 F.3d at 965 (quoting Pyles v. Fahim, 771 F.3d 403,
409 (7th Cir. 2014)). Of particular relevance here, we have ob-
served that “[a]n MRI is simply a diagnostic tool, and the de-
cision to forego diagnostic tests is ‘a classic example of a mat-
ter for medical judgment.’” Pyles, 771 F.3d at 411 (quoting Es-
telle, 429 U.S. at 107).
    The undisputed facts show that Nurse Wood’s treatment
plan, while conservative, did yield some improvements in
White’s condition. The day of White’s injury, Nurse Woods
prescribed an anti-inﬂammatory drug and ordered crutches
until he could examine White in person. Nurse Woods then
personally examined White three times between June 30,
2015, and August 11, 2015. During the August 11 appoint-
ment, Nurse Woods performed a “drawer test” to look for ex-
cessive laxity of White’s ACL. The test was negative, but
Nurse Woods nonetheless referred White to Dr. David. White
then had multiple follow-up appointments with Dr. David
and participated in physical therapy. White did not see Nurse
Woods again until January 29, 2016, when Nurse Woods pre-
scribed anti-inﬂammatory medication. White complained of
knee pain but admitted that he was not following his physical
therapy regimen, he could walk, and there was no swelling in
his knee. After January 29, Nurse Woods had no further in-
volvement in White’s treatment.
   In light of the foregoing, no reasonable jury could con-
clude that Nurse Woods acted with deliberate indiﬀerence to
White’s serious medical condition. Nurse Woods did not in-
explicably delay White’s treatment, nor did he persist in an
ineﬀective course of treatment. He prescribed medication, or-
dered crutches, examined White’s knee, and referred White to
a doctor back in August of 2015. See Reck v. Wexford Health
24                                                No. 21-2291

Sources, Inc., 27 F.4th 473, 486 (7th Cir. 2022) (nurse was not
deliberately indiﬀerent to inmate’s burst abscesses, even
though she did not physically examine the plaintiﬀ or consult
a physician, because the evidence supported negligence at
most); Brown v. Osmundson, 38 F.4th 545, 553 (7th Cir. 2022)
(nurse practitioner was not deliberately indiﬀerent where she
“acted promptly, prescribing medication to alleviate [the
plaintiﬀ’s] pain,” and a doctor was simultaneously treating
the plaintiﬀ). To be sure, Nurse Woods stated at his deposi-
tion that “the only objective way to diagnose [the injury]
would be to have me put him on an MRI machine,” and he
did not ask Dr. David to order one. But Nurse Woods made
that statement with the beneﬁt of hindsight after White
brought this suit. The fact that Nurse Woods did not recom-
mend an MRI sooner does not mean that he persisted in an
ineﬀective course of treatment, or that “no minimally compe-
tent professional would have so responded under those cir-
cumstances.” Pyles, 771 F.3d at 409.
  Because I would aﬃrm summary judgment as to Nurse
Woods, I respectfully dissent.